       Case 4:20-cv-05249-SMJ         ECF No. 1      filed 12/28/20   PageID.1 Page 1 of 10




     Favian Valencia, WSBA #43802
 1
     Sunlight Law, PLLC
 2   402 E. Yakima Ave., Ste. 730
     Yakima, WA 98902
 3
     Telephone: (509)388-0231
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9
10
                           UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF WASHINGTON
                                   AT RICHLAND
12
13
     Ellena Sanchez,                                     NO. 20-5249

14
                                        Plaintiff,       COMPLAINT FOR DAMAGES

15
                v.
     US Cellular, Inc. a for-profit
16 corporation, USCC Services, LLC, a
     for-profit limited liability corporation,
17 Darrell Philos and his community
     property, Tabatha McKay and her
18 community property, and Erryn
19
     Anderson and her community property,

20
                                 Defendants.
     Plaintiff by and through her undersigned attorney of record, alleges as follows:
21
22
                                            I. PARTIES

23   1.       Plaintiff is and, at all times relevant hereto, was a resident of Benton
24
     County, Washington.
25
26


          COMPLAINT FOR DAMAGES                      1              SUNLIGHT LAW, PLLC
                                                                 402 E Yakima Avenue, Suite 730
                                                                       Yakima, WA 98901
                                                                         (509) 388-0231
      Case 4:20-cv-05249-SMJ        ECF No. 1   filed 12/28/20   PageID.2 Page 2 of 10




     2.       Defendants, US Cellular and USCC Services, LLC (collectively “Defendant
 1
 2   US Cellular”) are and, at all times relevant hereto, were a for-profit corporation
 3
     and limited liability corporation, respectively, doing business and having an office
 4
     for the transaction of business in Benton County, Washington,
 5
 6   3.       Defendant, Darrell Philos (“Defendant Darrell) was, by information and
 7
     belief, and at all times relevant hereto, is a resident of Tulsa County, Oklahoma.
 8
     4.       Defendant, Tabatha McKay (“Defendant Tabatha”) was, by information
 9
10   and belief, and at all times relevant hereto, is a resident of Wisconsin.
11
     5.       Defendant, Erryn Anderson (“Defendant Erryn”) was, by information and
12
     belief, and at all times relevant hereto, is a resident of Jackson County, Oregon.
13
14                            II. JURISDICTION AND VENUE
15
     6.       This action is properly brought before the Unites States District Court for
16
17
     the Eastern District of Washington at Richland pursuant to 28 U.S. C. §1332(a) on

18   the basis of diversity of citizenship and on the basis that the amount in controversy
19
     exceeds the jurisdictional amount of $75,000 as provided therein, and is between
20
21   Plaintiff, who resided and currently resides in Benton County, and Defendants,

22   who reside in states other than Washington.
23
24
25
26


          COMPLAINT FOR DAMAGES                 2               SUNLIGHT LAW, PLLC
                                                             402 E Yakima Avenue, Suite 730
                                                                   Yakima, WA 98901
                                                                     (509) 388-0231
      Case 4:20-cv-05249-SMJ       ECF No. 1    filed 12/28/20   PageID.3 Page 3 of 10




     7.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because a substantial
 1
 2   part of the events or omissions giving rise to the claims occurred at Richland,
 3
     Washington.
 4
     8.       This Court has jurisdiction over this matter because Defendant USCC
 5
 6   resides, transacts business and has an office for the transaction of business in King
 7
     county and as such this Court has jurisdiction over the subject matter and the
 8
     parties involved and is the proper venue for this proceeding pursuant to RCW
 9
10   4.12.025 and LCR 82.
11
                               III. FACTUAL ALLEGATIONS
12
     9.       Plaintiff began working for Defendants in 2007 as a retail wireless
13
14   salesperson and worked her way up to a retail area sales manager.
15
     10.      Plaintiff is a Mexican-American female.
16
17
     11.      Plaintiff did satisfactory work during her employment and was qualified to

18   do every position that she held with Defendants.
19
     12.      Defendants Darrell, Erryn and Tabatha were Plaintiffs supervisors with
20
21   authority to affect her work conditions, including, but not limited to, work hours,

22   pay rates and termination.
23
24
25
26


          COMPLAINT FOR DAMAGES                3               SUNLIGHT LAW, PLLC
                                                            402 E Yakima Avenue, Suite 730
                                                                  Yakima, WA 98901
                                                                    (509) 388-0231
      Case 4:20-cv-05249-SMJ      ECF No. 1    filed 12/28/20   PageID.4 Page 4 of 10




     13.    Plaintiff suffered from medical conditions that constitute a disability as
 1
 2   defined in Washington Law Against Discrimination (“WLAD”), RCW 49.60, et.
 3
     seq.
 4
     14.    Plaintiff’s medical conditions were chronic and required her to obtain
 5
 6   medical treatment from her physicians, at least, twice a year.
 7
     15.    Despite Plaintiff’s medical conditions and disabilities, she was able to, and
 8
     did, perform the essential duties of her job with accommodations.
 9
10   16.    Since on, or about February until May of 2020, Defendants initially allowed
11
     Plaintiff Family Medical Leave Act (“FMLA”) leave and intermittent leave based
12
     on her doctor’s recommendations.
13
14   17.    Since on, or about February until May of 2020, Defendants initially allowed
15
     Plaintiff accommodations for her disability in the form rest breaks throughout the
16
17
     day and a consistent lunch break so she could have meals throughout the day.

18   18.    Plaintiff gave written and oral notice to defendants of her disability and
19
     serious health conditions and her need for accommodations.
20
21   19.    Beginning on, or about, May 2020, Defendants required Plaintiff to work

22   through the day without breaks even after plaintiff gave notice of her need for
23
     accommodations.
24
25
26


      COMPLAINT FOR DAMAGES                   4               SUNLIGHT LAW, PLLC
                                                           402 E Yakima Avenue, Suite 730
                                                                 Yakima, WA 98901
                                                                   (509) 388-0231
      Case 4:20-cv-05249-SMJ     ECF No. 1    filed 12/28/20   PageID.5 Page 5 of 10




     20.   By not respecting Plaintiffs restrictions, Defendants exacerbated and
 1
 2   worsened her medical conditions.
 3
     21.   Plaintiff reported to Tabatha that Defendant Darrell was not respecting her
 4
     accommodations and that he made negative comments about Plaintiffs restrictions
 5
 6   and requests for accommodations.
 7
     22.   Defendants failed to engage in the interactive process to provide
 8
     appropriate accommodations to Plaintiff for her disabilities.
 9
10   23.   Defendant Darrell made racist offensive comments towards plaintiff when
11
     referring to Mexican-Americans employees.
12
     24.   On or about July of 2020, Plaintiff reported racist comments to Defendant
13
14   US Cellular, Defendant Erryn and Defendant Tabatha.
15
     25.   Defendants failed to take any action regarding the reported racist
16
17
     comments.

18   26.   On or about July 2020, Plaintiff refused to agree to terminate employees
19
     based on what she believed were illegal, false and fraudulently-induced
20
21   terminations and agreements by Darryl. Plaintiff reported this activity to

22   Defendant Tabatha and Defendant Erryn.
23
     27.   Defendants terminated Plaintiff on July 30, 2020.
24
25
26


      COMPLAINT FOR DAMAGES                  5               SUNLIGHT LAW, PLLC
                                                          402 E Yakima Avenue, Suite 730
                                                                Yakima, WA 98901
                                                                  (509) 388-0231
      Case 4:20-cv-05249-SMJ       ECF No. 1   filed 12/28/20   PageID.6 Page 6 of 10




     28.     Defendants gave more favorable treatment to employees who did not have
 1
 2   disabilities, did not have a serious health condition, did not request protected time
 3
     off from work, were not Mexican- American, and did not make complaints of
 4
     racial discrimination, which included, but is not limited to, not being terminated.
 5
 6   29.     Plaintiff’s disability, FMLA requests, accommodations requests, race,
 7
     complaints of illegal activity and complaints of racial discrimination were a
 8
     substantial factor in Defendants’ decision to terminate Plaintiff.
 9
10   30.     Plaintiff’s race and her complaints of racial discrimination were also a
11
     motivating factor in Defendants’ decision to terminate Plaintiff.
12
     31.     In any given year, including the year immediately preceding her
13
14   termination, Plaintiff worked for Defendants at least 1,250 hours.
15
     32.     Plaintiff was employed at Defendant’s worksite that had over fifty (50)
16
17
     employees within a 75-mile radius and each of these employees worked for each

18   working day during 20 or more calendar workweeks in the current or preceding
19
     year.
20
21   33.     Defendants are covered employers for the purposes of WLAD and FMLA.

22   34.     Since Plaintiff started working for Defendants, she has been an employee
23
     covered and eligible for benefits under the and WLAD and FMLA.
24
25                                IV. CAUSES OF ACTION

26


       COMPLAINT FOR DAMAGES                   6               SUNLIGHT LAW, PLLC
                                                            402 E Yakima Avenue, Suite 730
                                                                  Yakima, WA 98901
                                                                    (509) 388-0231
      Case 4:20-cv-05249-SMJ         ECF No. 1   filed 12/28/20   PageID.7 Page 7 of 10




     35.     The foregoing paragraphs are realleged and incorporated by reference
 1
 2   hereinafter in each cause of action that follows.
 3
                                      COUNT ONE
 4         Violation of Federal and Washington State Law Against Discrimination
 5
     36.     Defendant violated the Washington Law Against Discrimination
 6
     (“WLAD”), RCW 49.60, et. seq., by undertaking adverse employment actions,
 7
 8   creating a hostile work environment, retaliating against Plaintiff, and ultimately
 9
     terminating her.
10
     37.     Plaintiff was doing satisfactory work, but was targeted due to her disability,
11
12   accommodation requests, race and her complaints of racial discrimination.
13
     Defendants also failed to engage in the interactive process and failed to provide
14
15
     adequate accommodations.

16                                      COUNT TWO
17
                            Violation of Family Medical Leave Act

18   38.     Defendants willfully, or with reckless disregard, violated the FMLA by
19
     retaliating, interfering and/or denying Plaintiff statutorily-protected benefits,
20
21   including but not limited to:

22   39.     Failing to provide Plaintiff with proper notices of her eligibility for
23
     protected leave and the procedures to request the leave;
24
25
26


       COMPLAINT FOR DAMAGES                     7              SUNLIGHT LAW, PLLC
                                                             402 E Yakima Avenue, Suite 730
                                                                   Yakima, WA 98901
                                                                     (509) 388-0231
      Case 4:20-cv-05249-SMJ      ECF No. 1   filed 12/28/20   PageID.8 Page 8 of 10




     40.   Not allowing Plaintiff to take protected leave to take care of her serious
 1
 2   health condition and interfering with her right to take protected leave;
 3
     41.   Retaliating against Plaintiff for taking medical leave; and/or
 4
     42.   Terminating Plaintiff for requesting and/or taking protected leave.
 5
 6                               COUNT THREE
                   Wrongful Termination in Violation of Public Policy
 7
 8   43.   Defendants wrongfully terminated Plaintiff in violation of public policy by
 9
     retaliating against Plaintiff and terminating her for race, making complaints of
10
     racial discrimination, making complaints of illegal activity, and taking protected
11
12   medical leave and for requiring medical accommodations.
13
                                      COUNT FOUR
14                                Failure to Accommodate
15
     44.   Defendants violated Washington State Law against discrimination by
16
17
     failing to accommodate Plaintiff’s medical conditions and disabilities and firing

18   her for needing and requesting accommodations.
19
                                         COUNT FIVE
20       Intentional infliction of physical injury and aggravation pursuant to
21   Goodman v. Boeing Co., 127 Wn.2d 401, 899 P.2d 1265 (1995), amended (Sept.
                                        26, 1995)
22
23   45.   Defendants made Plaintiff perform work that went directly against her

24   physicians’ orders and went beyond her physical limitations despite Plaintiff’s
25
     requests for accommodations and time off. Defendants had direct knowledge of
26


      COMPLAINT FOR DAMAGES                   8               SUNLIGHT LAW, PLLC
                                                           402 E Yakima Avenue, Suite 730
                                                                 Yakima, WA 98901
                                                                   (509) 388-0231
      Case 4:20-cv-05249-SMJ      ECF No. 1    filed 12/28/20   PageID.9 Page 9 of 10




     Plaintiff’s physicians’ orders and Plaintiff’s physical limitations. This work
 1
 2   further injured and aggravated Plaintiff’s medical condition and disabilities.
 3
     Plaintiff was injured and/or worsened as a proximate cause of Defendants’ actions
 4
     in amounts to be proven at trial.
 5
 6                                       COUNT SIX
                         42 U.S.C. § 1981 Race Discrimination
 7
     46.   Defendants discriminated and retaliated against Plaintiff in maintaining and
 8
     keeping her contractual relationship with Defendants by terminating her because
 9
10   of her race and because of engaging in protected activity of reporting what she
11
     believed to be racial discrimination, which was designed to discourage Plaintiff
12
     and others from engaging in this protected activity.
13
14                                  V. OTHER CLAIMS
15
     47.   Plaintiff reserves the right to conduct discovery into alternative claims and
16
17
     additional defendants and to amend these charges as necessary.

18                              VI. PRAYER FOR RELIEF
19
     48.   WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly
20
21   and severally, in such amount as to be proven at trial, including but not limited to,

22   economic and noneconomic damages suffered by Plaintiff, reasonable attorney
23
     fees, costs and expenses permitted by law for such other and further relief as the
24
25   Court deems just, equitable and proper.

26


       COMPLAINT FOR DAMAGES                   9               SUNLIGHT LAW, PLLC
                                                            402 E Yakima Avenue, Suite 730
                                                                  Yakima, WA 98901
                                                                    (509) 388-0231
     Case 4:20-cv-05249-SMJ     ECF No. 1   filed 12/28/20     PageID.10 Page 10 of 10




                                  VII. JURY DEMAND
 1
 2   49.   A jury of 12 is demanded on all issues so triable.
 3
     DATED this ___28th__ day of December, 2020.
 4
     SUNLIGHT LAW, PLLC
 5
 6   _/s/Favian Valencia__________
     Favian Valencia, WSBA #43802
 7
     Attorney for Plaintiff
 8   402 E Yakima Avenue, Suite 730
     Yakima, WA 98901
 9
     Phone: (509) 388-0231
10   Fax: (509) 388-0266
     favian@sunlightlaw.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


      COMPLAINT FOR DAMAGES                 10                  SUNLIGHT LAW, PLLC
                                                             402 E Yakima Avenue, Suite 730
                                                                   Yakima, WA 98901
                                                                     (509) 388-0231
